              Case 1:20-cv-00806-LY Document 28 Filed 06/21/21 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS                  r j
                                                                                              2   t Ci
                                   AUSTIN DIVISION

INMOBILIARIA BUDA S. DE R.L. DE                     §
C.V.; INMOBILIAIUA DONA LUCHA S.                    §
DER.L.DEC.V.,                                       §
                      PLAINTIFFS,                   §
                                                    §
V.                                                  §    CAUSE NO. 1:20-CV-806-LY
                                                    §
SARAH ELLEN BROWN, CALEB                            §
PRESTON, AND JENNIFER CAMPBELL,                     §
               DEFENDANTS.                          §

                                             ORDER
       Before the court in the above-styled and numbered cause is Defendants Sarah Ellen Brown,

Caleb Preston, and Jennifer Campbell's Second Joint Motion to Dismiss filed May 19, 2021 (Doc.

#26). Plaintiffs Inmobiliaria Buda S. de R.L. de C.V. and Inmobiliaria Dona Lucha S. de R.L. de

C.V.'s (collectively, "Inmobiliaria") response was due June 2, 2021. See Loc. R. W.D. Tex. CV-

7(e)(2) (requiring opposing party to respond within 14 days of service of dispositive motion).

       Pursuant to Local Rule CV-7(e)(2), the court may grant the motion as unopposed, if review

of the pleadings reveals that it should be granted. Cf John v. Louisiana Bd. of Trs. for State Coils.

& Univs., 757 F.2d 698, 707-10 (5th Cir. 1985). Having reviewed the motions, record, and

applicable law, the court concludes that the motion to dismiss should be granted.

       Defendants previously moved to dismiss Inmobiliaria's claims on April 9, 2021. On May

14, 2021, the court granted Inmobiliaria's motion to amend and advised that "Inmobiliaria shall

refile the proposed Second Amended Complaint contained in the motion as a separate document

forthwith."    Over a month later, Inmobiliaria has not refiled the proposed Second Amended

Complaint. The court also ordered the parties to submit a Proposed Agreed Scheduling Order on

or before June 14, 2021. To date, no scheduling order has been filed. Accordingly,
          Case 1:20-cv-00806-LY Document 28 Filed 06/21/21 Page 2 of 2



      IT IS ORDERED that Defendants' motion to dismiss (Doc. #26) is GRANTED.

Inmobiliaria Buda S. de R.L. de C.V. and Inmobiliaria Dona Lucha S. de R.L. de C.V.'s claims

against Sarah Ellen Brown, Caleb Preston, and Jennifer Campbell are DISMISSED WITH

PREJUDICE.

       A final judgment shall be rendered subsequently.

       SIGNED this               Z/J'7"day   of June, 2021.




                                                   UNI    D STATES
